- x y z internal_revenue_service number release date index number ------------------------------- ---------------------------------------------------- ---------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-124679-04 date date ---------------------------------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------------------------------- -------------------------- trust ------------------------------- --------- ------------- state state dear ------------- this letter responds to your letter dated date submitted on behalf of x y and z as their authorized representative requesting rulings under sec_671 and sec_2501 of the internal_revenue_code execute trust which will be governed by the laws of state and will have a state corporate trustee y is a sibling of x and z is a parent of x directed to be held in accordance with the terms and conditions set forth in article shall be held by the trustee in trust nevertheless in a separate trust for the following uses and purposes to manage invest and reinvest the same to collect the income thereof and to pay over or apply the net_income and principal thereof to such extent if paragraph of trust provides that during the lifetime of x any property that is the information submitted states that x a resident of state proposes to plr-124679-04 any including the whole thereof and in such amounts and proportions including all to one to the exclusion of the others and at such time or times as a the distribution committee by unanimous agreement shall appoint or b x and one member of the distribution committee by unanimous agreement shall appoint to or for the benefit of such one or more members of the class consisting of x x’s current spouse x’s descendants y and z until the death of x any net_income which may be the whole of such income not so paid over or applied shall be accumulated and added to the principal of the trust at least annually and thereafter shall be held administered and disposed of as a part thereof paragraph provides that upon the death of x the principal of the trust under paragraph of article as it is then constituted and any accumulated accrued and undistributed_income shall be transferred conveyed and paid over to such person or persons other than x x’s estate x’s creditors and the creditors of x’s estate to such extent in such amount or proportions and in such lawful interests or estates whether absolute or in trust as x may appoint by last will and testament by specific reference to this power x may at any time and from time to time during x’s life by a written acknowledged instrument delivered to the trustee release such power_of_appointment with respect to any or all of the property subject_to such power or may further limit the persons or entities in whose favor or the extent to which this power may be exercised in part by x the principal of trust as it is then constituted to the extent not effectively appointed by x upon x’s death a shall be transferred conveyed and paid over in equal shares to such of y and z who are then living or if neither is then living b shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of x who is then living and one such share for the collective descendants who are then living of any child of x who is not then living from each such share so set_aside for the collective descendants who are then living of any child of x who is not then living there shall be set_aside per stirpital parts for such descendants each child who is then living for whom a share is set_aside and each descendant who is then living of a child of x who is not then living for whom a per stirpital part is set_aside is herein referred to as a primary beneficiary the share or part of a share so set_aside for a primary beneficiary shall be held in a separate trust in accordance with the terms and conditions set forth in article third if none of y z and the descendants of x is then living the principal of the trust as it is then constituted and any accumulated accrued and undistributed_income to the extent not effectively appointed by x shall be disposed of in accordance with the terms and conditions set forth in article fourth accordance with the terms and conditions set forth in article fourth shall be transferred conveyed and paid over to y if y is still living or if y is not then living the descendants of y who are living per stirpes or if no descendant of y is then living to such one or more organizations described in and meeting the requirements of sec_170 sec_2055 article fourth provides that any property that is directed to be disposed of in if the power_of_appointment is for any reason not effectively exercised in whole or paragraph provides that the distribution committee shall initially consist of plr-124679-04 and a as the trustee in exercise of sole and absolute discretion shall select in such amounts and proportions including all to one to the exclusion of the others as the trustee in the exercise of sole and absolute discretion shall determine y and z at all times at least two persons who are beneficiaries under trust other than x x’s current spouse or any successor spouse of x or who are parents or guardians of such beneficiaries if there are less than two adult beneficiaries shall be members of the distribution committee in the event that either y or z shall die before the death of x x’s then eldest living descendant shall become the successor member of the distribution committee if any additional_member of the distribution committee dies before the death of x the then eldest living descendant of x who is not a member of the distribution committee shall become the successor member of the distribution committee any member of the distribution committee shall exercise the power_of_appointment granted under article second only in a non-fiduciary capacity and shall manifest any exercise of the power_of_appointment granted under article second by an acknowledged instrument in writing delivered to the trustee ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party plr-124679-04 sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party under ' and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under ' whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor s spouse held or accumulated for future distribution to the grantor or the grantor s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor s spouse based solely on the facts and representations submitted we conclude an examination of the trust reveals none of the circumstances that would cause x to be treated as the owner of any portion of the trust under or we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of x under ' thus the circumstances attendant on the operation of trust will determine whether the taxpayer will be treated as the owner of any portion of trust under ' this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2501 provides for the imposition of a gift_tax on the transfer of sec_2514 provides that the exercise or release of a general power of sec_25_2511-2 of the gift_tax regulations provides that a gift is incomplete sec_25_2511-2 provides that the relinquishment or termination of a power to sec_2514 provides that the term general_power_of_appointment means a plr-124679-04 in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply appointment shall be deemed a transfer of property by the individual possessing such power power exercisable in favor of the individual possessing the power the individual's estate the individual's creditors or the creditors of the individual's estate power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of the estate created after date which is exercisable by the possessor only in conjunction with another person if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor's power appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes sec_25_2514-1 provides that a power_of_appointment is not a general sec_2514 provides that in the case of a power_of_appointment sec_25_2514-3 provides in part that a coholder of a power of sec_25_2514-3 provides that the general principles set forth in section plr-124679-04 themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y for determining whether a donor of property or of a property right or interest has divested himself or herself of all or any portion of an interest therein to the extent necessary to effect a completed_gift are applicable in determining whether a partial_release of a power_of_appointment constitutes a taxable gift thus if a general_power_of_appointment is partially released so that thereafter the donor may still appoint among a limited class of persons not including himself or herself the partial_release does not effect a completed_gift under these circumstances the possessor of the power has retained the right to designate the ultimate beneficiaries of the property over which he or she holds the power since it is only the termination of such control which completes the gift under sec_25_2511-2 the partial_release is not subject_to gift_tax under sec_2514 in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished his power_to_revoke the trust however the taxpayer continued to retain his right to change the beneficiaries in the taxpayer relinquished his right to change the beneficiaries the court held that a donor's gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court concluded that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust under sec_2514 only the exercise or release of a general_power_of_appointment rather than a limited_power_of_appointment is subject_to gift_tax however when a person transfers property and retains a limited power to appoint the property to others the person's retention of the limited_power_of_appointment is a retention of dominion and control_over the transferred property for purposes of the gift_tax consequently under those circumstances the person's exercise or relinquishment of the limited_power_of_appointment is subject_to the gift_tax under sec_2511 power to change the beneficiaries of trust x continues to possess dominion and control_over the property transferred to the trust accordingly based on the facts submitted and representations made we conclude that the contribution of property to the trust by x will not be a completed_gift subject_to the federal gift_tax in this case by reason of his limited_power_of_appointment x has retained the moreover the members of the distribution committee do not have a general plr-124679-04 power_of_appointment because their powers can only be exercised if both consent to a proposed distribution because the members of the distribution committee have a non-general power_of_appointment any distribution of trust principal or income to x does not trigger a taxable gift furthermore x’s initial transfer of property to trust was incomplete because he retained a testamentary limited_power_of_appointment thus the return of that property to x does not trigger a taxable gift however when the distribution committee appoints trust property to a beneficiary other than x or if during x’s lifetime x releases the testamentary power to appoint the trust property the gifts will be complete accordingly based on the facts submitted and representations made we conclude that any distribution_of_property from the trust back to x by the distribution committee will not be a completed_gift subject_to the federal gift_tax except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of the federal tax consequences of the facts described above under any other provision of the code code provides that it may not be used or cited as precedent letter is being sent to the taxpayers’ authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
